Citation Nr: 9911880	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-35 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an increased rating for peptic ulcer disease 
(PUD), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel








INTRODUCTION

The veteran served on active duty from November 1941 to June 
1942 and from November 1944 to December 1945.  He was a 
prisoner of war of the Japanese government from April to June 
1942.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to an 
increased evaluation for PUD.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

On review of the claims file the Board notes that the veteran 
was afforded examination by VA in June 1998.  The 
supplemental statement of the case issued by the RO September 
1998 does not address the contents of that examination much 
less notes that such examination took place. 

A Supplemental Statement of the Case, so identified, will be 
furnished to the appellant and his representative,....when a 
material defect in the Statement of the Case or a prior 
Supplemental Statement of the Case is discovered, or when, 
for any other reason, the Statement of the Case or a prior 
Supplemental Statement of the Case is inadequate.  38 C.F.R. 
§ 19.31 (1998).  The record does not reflect that the veteran 
was furnished with a Supplemental Statement of the Case 
addressing the report of a VA examination conducted in June 
1998.

In light of the above and to ensure due process of law, the 
Board is deferring adjudication of the issue on appeal 
pending a remand of the case to the RO for further action as 
follows:

The RO should again review the veteran's 
claim with regard to the issue of 
entitlement to an increased evaluation 
for PUD in light of the June 1998 
examination of record.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  The purpose of this remand is to afford 
due process of law.  The Board intimates no opinion as to any 
final outcome warranted.  No action of the appellant is 
required unless he is notified by the RO.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999).  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


